Citation Nr: 1827586	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  13-25 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 for coronary artery disease (CAD) prior to October 16, 2017, and in excess of 30 percent thereafter.

2.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to October 16, 2017, and in excess of 70 percent thereafter.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	John P. Dorrity, Agent




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Banks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of September 2011 and February 2012 rating decisions of the Newark, New Jersey, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in July 2016.  The Veteran waived his right to have the RO review additional evidence submitted on the date of that hearing.  See VA Form 21-4138, Statement in Support of Claim received in July 2016.

This matter was previously remanded by the Board for additional development in September 2016. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In its September 2016 remand of these appeals, the Board directed the AOJ to obtain additional VA examination opinions addressing the current nature and severity of the Veteran's service-connected PTSD and CAD.  The Board directed the AOJ to request the examiners to discuss/explain the cumulative impact of the Veteran's PTSD and CAD, along with his service-connected type II diabetes mellitus, on his ability to obtain and maintain substantially gainful employment (i.e., employability) without regard to age and non-service connected conditions, and with consideration of his education and vocational background.

VA examination opinions addressing the current nature and severity of the Veteran's PTSD, CAD and type II diabetes mellitus were obtained in October 2017.  The PTSD opinion addressed the effect of the Veteran's PTSD on his employability; the CAD opinion addressed the effect of the Veteran's CAD on his employability; and the type II diabetes mellitus opinion addressed the effect of the Veteran's type II diabetes mellitus on his employability.  However, none of the opinions obtained addressed the effects of those service-connected conditions, collectively, on the Veteran's employability.  The Board finds that such an opinion would be helpful in the adjudication of these appeals, and that the appeals must be remanded in order to ensure compliance with the directives set forth in the Board's previous remand.  Thus, the claim should be remanded so that such an opinion can be obtained.

Furthermore, the Board finds that all of the claims on appeal, as set forth above, are inextricably intertwined for purposes of this remand, and that they all must be remanded pending completion of the development set forth above, since the requested examination opinion may provide information relevant not only to the Veteran's claim of entitlement to TDIU, but also to his claims of entitlement to increased disability ratings for his CAD and PTSD.  See Brambley v. Principi, 17 Vet. App. 20, 24 (2003).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA medical examination with a physician to determine the cumulative effects of his service-connected conditions (i.e., his PTSD, CAD and type II diabetes mellitus) on his ability to obtain and maintain substantially gainful employment, without regard to his age and non-service connected conditions, and with consideration of his education and vocational background.  The entire claims folder should be made available to and reviewed by the examiner.  All necessary tests should be performed, all findings should be reported in detail, and all opinions must be supported by a rationale.

In addition to his or her own findings upon examination of the Veteran, the examiner should also consider the findings set forth in the relevant prior VA examination opinions regarding the nature and severity of the Veteran's service-connected PTSD, CAD and type II diabetes mellitus at different points in time during the period on appeal.  Those relevant opinions include but may not be limited to the June 2011 Ischemic Heart Disease (IHD) Disability Benefits Questionnaire (DBQ), the September 2011 Initial PTSD DBQ, the October 2017 Heart Conditions DBQ, the October 2017 Diabetes Mellitus DBQ, and the October 2017 Review PTSD DBQ.

2.  After completing the above action and any other indicated development, the issues of the Veteran's entitlement to TDIU and increased disability ratings for his CAD and PTSD must be readjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative, and after they have had an adequate opportunity to respond, the appeal must then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




